1                                                              The Honorable John C. Coughenour

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8
     UNITED STATES OF AMERICA,
9                                                         No. 2:21-cr-00041-JCC
                             Plaintiff,
10                                                        [PROPOSED]
             v.                                           ORDER GRANTING MOTION
11                                                        TO AUTHORIZE TRAVEL
     MUKUND MOHAN,
12
                             Defendant.
13

14          Defendant requests permission to travel to Bend, Oregon from July 4 through
15   July 10, 2021 to travel with his family and his sister’s family during the Fourth of July
16   week. Dkt. ____. Defendant represents that the Government does not oppose the motion.
17   The Court accordingly GRANTS defendant’s motion, Dkt. ____, and ORDERS: Defendant
18   may travel to Bend, Oregon departing from the Western District of Washington no earlier
19   than July 4, 2021 and returning to this District no later than July 10, 2021. Defendant shall
20   provide his supervising pretrial officer with his travel plans, where he will stay in Oregon,
21   and any contact information associated with the location at which he will stay. All other
22   conditions of release shall remain in full effect.
23          DATED: ______________________, 2021.
24

25
                                                THE HONORABLE JOHN C. COUGHENOUR
26                                              UNITED STATES DISTRICT JUDGE


     [PROPOSED] ORDER GRANTING MOTION
     TO AUTHORIZE TRAVEL
     NO. 2:21-cr-00041-JCC – Page 1                                       501 East Pine Street, Suite 201
                                                                          Seattle, Wash ington 98122
                                                                          phone 206.516.3800 fax 206.516.3888
1         Presented by:

2         YARMUTH LLP
3
          By: s/ Robert Westinghouse
4         Robert Westinghouse, WSBA No. 6484
          501 East Pine Street, Suite 201
5         Seattle, WA 98122
6         Telephone: (206) 516-3800
          Email: rwestinghouse@yarmuth.com
7
          Attorney for Defendant Mukund Mohan
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


         [PROPOSED] ORDER GRANTING MOTION
         TO AUTHORIZE TRAVEL
         NO. 2:21-cr-00041-JCC – Page 2         501 East Pine Street, Suite 201
                                                Seattle, Wash ington 98122
                                                phone 206.516.3800 fax 206.516.3888
     1188.01 vf292506 6/30/21
